NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

FREDERICK JAMES STAVES,                           No. 10-56910

               Plaintiff - Appellant,             D.C. No. 2:10-cv-00967-CJC-
                                                  MLG
  v.

THE CITY OF LOS ANGELES, a                        MEMORANDUM *
Municipal Corporation; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Frederick James Staves appeals pro se from the district court’s judgment

dismissing his action under 42 U.S.C. § 1983 and the Racketeer Influenced and

Corrupt Organizations Act (“RICO”) on statute of limitations grounds. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Jones v. Blanas, 393

F.3d 918, 926 (9th Cir. 2004), and we affirm.

      The district court properly dismissed Staves’s claims as time-barred because

Staves filed this action over nine years after the claims accrued. See Canatella v.

Van De Kamp, 486 F.3d 1128, 1132-33 (9th Cir. 2007) (civil rights claims that

were more than one-year old as of January 1, 2003 are governed by California’s

previous one-year statute of limitations for personal injury claims); Pincay v.

Andrews, 238 F.3d 1106, 1108 (9th Cir. 2001) (the statute of limitations for civil

RICO actions is four years). Further, Staves failed to establish that he used due

diligence to uncover the allegedly concealed facts. See Volk v. D.A. Davidson &

Co., 816 F.2d 1406, 1415-16 (9th Cir. 1987).

      Staves’s remaining contentions, including that the district court abused its

discretion by denying his motion for a default judgment, are unpersuasive.

      AFFIRMED.




                                          2                                       10-56910